DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “A HVAC system” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract recites “Compositions and methods are described” and “Refrigerant compositions and methods of use are described” are considered to be implied and not clear and concise.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 3-5, 10, 12 are objected to because of the following informalities:  
Claim 3 recites “the percentage by weight…”. There is insufficient antecedent basis for this limitations and is interpreted to recite -- a percentage of weight --.
Claim 4 recites “the amount of R125…”. There is insufficient antecedent basis for this limitations and is interpreted to recite -- an amount of R125 --.

Claim 10 recites “a relative low GWP” in lines 7-8. There is insufficient antecedent basis for this limitations and is interpreted to recite -- the relative low GWP --.
Claim 12 recites “the flammable refrigerant”.  There is insufficient antecedent basis for this limitations and is interpreted to recite -- the flammable refrigerant composition--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “A HVAC system” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 14 recites the limitations “An HVAC system comprising an operational refrigerant composition”. The term “system” invokes a claim interpretation governed under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), which requires a review of the specification to determine the appropriate structure, material or act to carry out the claimed limitation. However, the specification as originally filed, fails to describe a corresponding structure or technique by which the HVAC system comprises a refrigerant. A mere restatement of the function does not suffice as a statement of structure. Thus, it does not appear that applicant had possession of the capable comprising a refrigerant. When a description of the structure, material or act is not provided or is not sufficient to perform the entire claimed function, or no association between the structure and the claimed function can be found in the specification, the written description fails to clearly define the boundaries of the claim
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12-14, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "relatively less flammable" in claim 1 is a relative term which renders the claim indefinite. The term "relatively less flammable" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. A refrigerant with less flammable than another refrigerant composition is considered to meet the claim limitations. composition and therefore a refrigerant with a sufficient capacity to increase the capacity of the refrigerant composition is considered to meet the claim limitations.
relatively high capacity" in claim 7 is a relative term which renders the claim indefinite. The term "relatively high capacity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification describes a relatively high capacity as a refrigerant used to increase the capacity of the refrigerant composition and therefore a refrigerant with a sufficient capacity to increase the capacity of the refrigerant composition is considered to meet the claim limitations.
The term "relatively low GWP" in claims 8 and 10 is a relative term which renders the claim indefinite. The term "relatively low GWP" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification describes relatively a relatively low GWP as a refrigerant used reduce the GWP of the refrigerant composition and therefore a refrigerant with a sufficient capacity to reduce the GWP is considered to meet the claim limitations.
The term "relatively high lubricant solubility" in claim 9 is a relative term which renders the claim indefinite. The term “relatively high lubricant solubility" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification describes relatively a relatively high lubricant solubility as a refrigerant used to increase the lubricant solubility of the refrigerant composition and therefore a refrigerant with a sufficient capacity to increase the lubricant solubility is considered to meet the claim limitations.
The term "relatively flammable" in claim 10 is a relative term which renders the claim indefinite. The term "relatively flammable" is not defined by the claim, the specification does not A refrigerant that is more flammable than another refrigerant composition is considered to meet the claim limitations.
The term "a suitable amount" in claims 10 and 16 is a relative term which renders the claim indefinite. The term “a suitable amount" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term "a desired performance characteristic" in claim 10 is a relative term which renders the claim indefinite. The term “desired performance characteristic" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 13 recites “the composition” when renders the claim indefinite since it is unclear if the composition is the refrigerant composition or the flammable refrigerant composition. For examination purpose, the limitation is interpreted to recite -- the refrigerant composition --.
The term "an operational refrigerant composition" in claim 14 is a relative term which renders the claim indefinite. The term “operational refrigerant composition" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim limitation “An HVAC system” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. However, the specification as originally filed, fails to the HVAC system comprises a refrigerant. A mere restatement of the function does not suffice as a statement of structure.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform 
Claim 16 recites “selecting a suitable amount of a first refrigerant to address flammability of the refrigerant composition; selecting a suitable amount of a second refrigerant to address GWP of the refrigerant composition; selecting a suitable amount of a third refrigerant to address capacity of the refrigerant composition” which renders the claim indefinite because it is unclear what is meant by the phrase “to address”. The specification provides selecting a suitable amount of a first refrigerant that is selected to address (e.g. reduce) flammability of the refrigerant composition, a suitable amount of a second refrigerant that is selected to address (e.g. reduce) GWP of the refrigerant composition, and a suitable amount of a third refrigerant that is selected to address (e.g. increase) capacity of the refrigerant composition. For examination purposes, the phrase to address is interpreted to address (e.g. reduce) flammability of the refrigerant composition, to address (e.g. reduce) GWP of the refrigerant composition, and to address (e.g. increase) capacity of the refrigerant composition.
Claims 2-6, 10, and 15 are rejected based on dependency from a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 4-10, 11, 13, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yana Motta et al (US 20140137578).
Regarding claim 1, Yana Motta teaches a method of reducing flammability (exhibited burn velocities below components lacking HFC-1245, paragraph 0029) of a refrigerant composition (abstract) in an HVAC system (paragraph 0002) comprising: adding a first refrigerant into the composition (HFC-32, paragraph 0028); adding a second refrigerant into the composition (HFO-1234, paragraph 0028); and adding an amount of R125 refrigerant into the composition (HFC-125, paragraph 0028), the R125 refrigerant is relatively less flammable than the first refrigerant and the second refrigerant (Table 6). 
Regarding claim 4, Yana Motta teaches wherein the amount of R125 refrigerant ranges from 5.5 percent by weight to 7.5 percent by weight (6% R125, Table 3). 
Regarding claim 5, Yana Motta teaches wherein the amount of R125 is such that the global warming potential (GWP) of the refrigerant composition is below the GWP of R32 refrigerant (GWP, Table 3). 
Regarding claim 6, Yana Motta teaches wherein the refrigerant composition has a GWP of 675 or less (GWP, Table 3). 
Regarding claim 7, Yana Motta teaches wherein said adding the first refrigerant comprises adding a refrigerant with a relatively high capacity compared to the second refrigerant and the R125 refrigerant (Table 3). 
Regarding claim 8, Yana Motta teaches wherein said adding the second refrigerant comprises adding a refrigerant with a relatively low GWP compared to the first refrigerant and the R125 refrigerant (Table 3). 
Regarding claim 9,  Yana Motta teaches wherein said adding the first refrigerant, the second refrigerant, or the R125 refrigerant comprises adding a refrigerant with a relatively high lubricant solubility compared to the other two refrigerants, and adding a lubricant, the lubricant comprises POE, PVE, polyester, or a combination thereof (paragraphs 0031-0032, Example 6).
Regarding claim 10, Yana Motta teaches a method of reducing flammability (exhibited burn velocities below components lacking HFC-1245, paragraph 0029) of a refrigerant composition (abstract) in an HVAC system (paragraph 0002) comprising: selecting an amount of a non-flammable refrigerant (HFC-125, paragraph 0028); selecting an amount of one or more refrigerants with a relatively low GWP compared to the non-flammable refrigerant (Tables 3-5), and where the one or more refrigerants is relatively flammable compared to the non-flammable refrigerant (R1234ze, paragraph 0013); and mixing the non-flammable refrigerant and the one or more refrigerants with a relatively low GWP to obtain a resulting refrigerant composition (Tables 3-5), so as to achieve a performance characteristic of the resulting refrigerant composition in a HVAC system, the performance characteristic includes one or more thermodynamic properties, capacity (CAP), a discharge temperature (Tdisch) (Tables 3-5).
Regarding claim 11, Yana Motta teaches a method of retrofitting (paragraphs 0019-0020, 0037) a refrigerant composition (heat transfer fluid, paragraphs 0019-0020, 0037) in an HVAC system (paragraph 0002) comprising: adding an amount of R125 refrigerant (HFC-125, paragraph 0026) to a flammable refrigerant composition (HFO-1234ze, paragraph 0015).
Regarding claim 13, Yana Motta teaches replacing (paragraphs 0019-0020, 0037) an existing flammable refrigerant composition of the HVAC system (existing heat transfer fluid, paragraph 0019) with the composition resulting from adding the amount of R125 refrigerant  (HFC-125, paragraph 0026) to the flammable refrigerant composition (HFO-1234ze, paragraph 0015).
Regarding claim 16, Yana Motta teaches a method of making a refrigerant composition, comprising: selecting an amount of a first refrigerant (HFC-125, paragraph 0029) to reduce flammability (an improvement in flammability, paragraph 0029, 0035) of the refrigerant composition; selecting an amount of a second refrigerant (R32, Table 4, paragraph 0043) to reduce GWP (paragraph 0035) of the refrigerant composition; selecting an amount of a third refrigerant (HFO-1234ze, paragraph 0028) to increase capacity of the refrigerant composition (paragraph 0028, Table 4); and mixing the first, second, and third refrigerant (paragraph 0028).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3, 12, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yana Motta in view of Pottker et al (US 2014/0223927).
Regarding claim 2, Yana Motta teaches wherein the first refrigerant is R32 (HFC-32, paragraph 0028) refrigerant but fails to explicitly teach the second refrigerant is R1234yf refrigerant. 
However, Pottker teaches the first refrigerant is R32 (HFC-32, paragraph 0023) refrigerant and the second refrigerant is R1234yf refrigerant (HFC-1234yf, paragraph 0023) to 
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the composition of Yana Motta to include R1234yf refrigerant in view of the teachings of Pottker) to provide a refrigerant composition with excellent heat transfer properties, chemical stability, low- or no-toxicity, non-flammability and/or lubricant compatibility. 
Regarding claims 3 and 14 (claim 14 in view of indefiniteness), the combined teachings teach an HVAC system (paragraph 0022 of Yana Motta) comprising a refrigerant composition (paragraphs 0022-0026 of Yana Motta) wherein the percentage by weight of the R32 refrigerant (68% R32, Table 3 Yana Motta), the R125 refrigerant (6% R125, Table 3 Yana Motta), and the R1234yf refrigerant respectively ranges from 64.0 to 69.0, from 6.5 to 7.5, and from 25.5 to 28.5 (26% R1234ze, Table 3 of Yana Motta, one of ordinary skill would recognize that % composition of R1234ze could be substituted with R1234yf of Pottker to provide a refrigerant composition with excellent heat transfer properties, chemical stability, low- or no-toxicity, non-flammability and/or lubricant compatibility).  
Regarding claim 12, Yana Motta teaches wherein the flammable refrigerant is a refrigerant blend of R32 refrigerant and R1234ze refrigerant respectively having a percentage by weight of 68.9 (from about 63% to about 69% by weight of HFC-32, paragraph 0017) and 31.1 (rom about 25% to about 37% by weight of HFO-1234ze, paragraph 0017).
However, Pottker teaches wherein the flammable refrigerant is R1234yf refrigerant (HFC-1234yf, paragraph 0023) one of ordinary skill would recognize that % composition of R1234ze could be substituted with R1234yf of Pottker to provide a refrigerant composition with 
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the composition of Yana Motta to include a refrigerant blend of R1234yf refrigerant in view of the teachings of Pottker to provide a refrigerant composition with excellent heat transfer properties, chemical stability, low- or no-toxicity, non-flammability and/or lubricant compatibility. 
Regarding claim 15,  Yana Motta teaches a method of recycling R410A (R410A, paragraph 0019) refrigerant from a HVAC system (paragraph 0019), comprising: removing existing R410A refrigerant from the HVAC system (paragraph 0019); and adding a refrigerant composition (Table 3) to the HVAC system, the refrigerant composition including R32 refrigerant (68% R32, Table 3), R125 refrigerant  (6% R125, Table 3), the percentage by weight of the R32 refrigerant, the R125 refrigerant, respectively ranges from 64.0 to 69.0 (68% R32, Table 3),  from 6.5 to 7.5 (6% R125, Table 3 Yana Motta) but fails to teach  the R1234yf refrigerant respectively ranges from 25.5 to 28.5.
However, Pottker teaches the R1234yf refrigerant respectively ranges from 25.5 to 28.5  (26% R1234ze, Table 3 of Yana Motta, one of ordinary skill would recognize that % composition of R1234ze could be substituted with R1234yf of Pottker to provide a refrigerant composition with excellent heat transfer properties, chemical stability, low- or no-toxicity, non-flammability and/or lubricant compatibility). 
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the composition of Yana Motta to include the R1234yf refrigerant respectively ranges from 25.5 to 28.5   refrigerant in view of the teachings of Pottker ) to provide . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Itakura et al (US 201600002517) teaches a composition ratio which satisfies a condition in which there are 50 wt. % to 70 wt. % of R32, 20 wt. % to 30 wt. % of R1234ze, and 10 wt. % to 20 wt. % of R125.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840.  The examiner can normally be reached on 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763